ACCEPTED
                                                                                                  05-17-01053-CV
                                                                                        FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                                1/31/2018 9:40 AM
                                                                                                       LISA MATZ
                                                                                                           CLERK

                                      No. 05-17-01053-CV

                 IN THE FIFTH DISTRICT COURT OF APPEALS FILED IN
                                                   5th COURT OF APPEALS
                            AT DALLAS, TEXAS           DALLAS, TEXAS
                                                                        1/31/2018 9:40:55 AM
                                                                              LISA MATZ
                                      EARL L. TURNER,                           Clerk

                                         Appellant,

                                                  v.
                           NATIONSTAR MORTGAGE LLC
                                    Appellee.

                               th
   Appealed from the 68 Judicial District Court, Dallas County, Texas
                The Honorable Martin Hoffman, Presiding

            APPELLEES’ UNOPPOSED MOTION FOR EXTENSION
                       OF BRIEFING DEADLINE



                                                       Randall B. Clark (Lead Counsel)
                                                       Texas Bar No. 04294900
                                                       rclark@mcguirewoods.com
                                                       MCGUIREWOODS LLP
                                                       600 Travis Street, Suite 7500
                                                       Houston, Texas 77002
                                                       (832) 214-9946 Phone
                                                       (832) 255-6371 Fax

                                                       ATTORNEYS FOR APPELLEE
                                                       NATIONSTAR MORTGAGE LLC




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF BRIEFING DEADLINE                         Page 1 of 4
Cause No. 05-17-01050-cv; Earl L. Turner v. Nationstar Mortgage LLC
TO THE HONORBALE COURT OF APPEALS:

       Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellee, Nationstar Mortgage LLC (“Nationstar”) file this motion for extension

of time to file Appellee’s Brief, and in support show as follows:

       1.      This is an appeal from the Trial Court’s order granting Appellee’s

motion for traditional summary judgment, entered on August 15, 2017.

       2.      Appellant’s brief was deemed filed on January 10, 2018.

       3.      Appellees’ brief is currently due on February 9, 2018. Appellee

seeks a 30-day extension of time until March 12, 2018, within which to file and

serve their brief and record excerpts.

       4.      The requested extension is not sought for purposed of delay only, but

so that justice may be served in this action. Specifically, Appellee’s counsel requests

an extension of time to file their brief due to the fact that the undersigned counsel

has recently been retained.

       5.        As a result, Appellee’s counsel will not have sufficient time

to complete preparation of Appellee’s brief by February 9, 2018. Accordingly,

Appellee requests an extension of time of until March 12, 2018, to file their brief

so that Appellee will have an adequate time to prepare its brief.

       6.      This is Appellee’s first request for an extension of time to file their

brief. No further requests for extension of tie are anticipated.

APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF BRIEFING DEADLINE                  Page 2 of 4
Cause No. 05-17-01050-cv; Earl L. Turner v. Nationstar Mortgage LLC
       7.      This motion is unopposed.

                                             PRAYER

        Appellee, Nationstar Mortgage LLC, respectfully requests that the Court

grant an extension of time until March 12, 2018, within which Appellee will file

and serve its brief and record excerpts in this appeal.

Dated: January 31, 2018                                Respectfully submitted,

                                                       MCGUIREWOODS LLP


                                                       /s/ Randall B. Clark
                                                       RANDALL B. CLARK
                                                       Texas Bar No. 04294900
                                                       Email: rclark@mcguirewoods.com
                                                       600 Travis Street, Suite 7500
                                                       Houston, Texas 77002
                                                       (832) 214-9946 Phone
                                                       (832) 255-6371 Fax

                                                       ATTORNEY FOR APPELLEE
                                                       NATIONSTAR MORTGAGE LLC




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF BRIEFING DEADLINE                    Page 3 of 4
Cause No. 05-17-01050-cv; Earl L. Turner v. Nationstar Mortgage LLC
                               CERTIFICATE OF SERVICE
       I hereby certify that on January 31, 2018, a true and correct copy of the

foregoing document was electronically filed. Notice of this filing will be sent to all

counsel of record by operation of the Court’s electronic filing system and via U.S.

First Class Mail to the following:


       Earl L. Turner
       PO BOX 541322
       Grand Prairie, TX 75054
       4turner4@gmail.com
       Pro Se Appellant


                                                       /s/ Randall B. Clark
                                                       RANDALL B. CLARK




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF BRIEFING DEADLINE                 Page 4 of 4
Cause No. 05-17-01050-cv; Earl L. Turner v. Nationstar Mortgage LLC